Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is responsive to Applicant's Response to Election/Restriction, filed 08 February, 2021. As filed, claims 1-7, 13-15, 18-21, 23-25 are pending. Claims 8-12, 16, 17 and 22, 26 and 27 are cancelled.
Priority
This application filed 0/09/2019 is a national stage entry of PCT/US18/26819 , International Filing Date: 04/10/2018PCT/US18/26819 Claims Priority from Provisional Application 62/484,022, filed 04/11/2017. 
Information Disclosure Statement
Applicants' information disclosure statements (IDS) filed on 12/10/2019 and 01/27/2021 have been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith.   
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7, 13-17, 21, 23 drawn to a stimulant prodrug of an amphetamine compound where a prodrug moiety X is attached covalently to an amine of the amphetamine compound as an amide in the reply filed on Feb. 08 2021 is acknowledged.  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

 The elected species corresponds to claimed stimulant prodrug of an amphetamine compound (STI) having as moiety X malic acid (i.e. ligand 1 of claim 15 wherein CZ is CH2, n=1, R =COOH and R1 is H) attached covalently to an amine of the amphetamine compound as an amide.
Claims 1, 2, 6, 7, 15 (ligand 1), 18-21, 23 read on the elected species.
Claim 24 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 3-5, 13-14, 25 are withdrawn from further consideration as pertaining to non-elected species.
Claims 1, 2, 6, 7, 15, 18-21, 23 will be examined on the merits herein to the extend they read on the elected species.

Claim Objections
1.Claim 6 is objected to because of the following informalities: claims 6
should be amended to replace abbreviated “GRAS” terminology.
2. Claim 7 is objected to because of the following informalities:  claim 7 should be amended to recite “homo-oligomers” and “hetero-oligomers” instead of “homo- and hetero- “mers” for consistency of claim terminology.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 6, 7, 15, 18-21, 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
"The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).
Independent Claim 1 defines a genus of stimulant prodrug of an amphetamine compound having a moiety X attached covalently to an amine of the amphetamine compound as an amide. Instant claim 6 further define moiety X as: a) alpha-hydroxy carboxylic acid and derivatives as monomers, alpha-hydroxy carboxylic acid homo-oligomers, alpha-hydroxy carboxylic acid hetero oligomers with another alpha-hydroxy carboxylic acid, alpha-hydroxy carboxylic acid hetero oligomers with amino acid, alpha-hydroxy carboxylic acid hetero oligomers with dicarboxylic acids, alphahydroxy
carboxylic acid hetero oligomers with fatty acids, fatty acids, and other GRAS based
reagents.  
Such X moieties are indefinite because they define broad, undefined genera encompassing an infinite number of possible moieties.  While breadth is not per se indefinite, in this case “alpha-hydroxy carboxylic acid and derivatives”,  “dicarboxylic acid”, “alphahydroxy carboxylic acid hetero oligomers with fatty acids “, “other
GRAS-based reagents “ etc. are so broad so as to render the claim 1 and its dependents indefinite.  A person of ordinary skill in the art would not be able to ascertain the structures of amphetamine compounds prodrugs encompassed by the claims because for example “alpha-hydroxy carboxylic acid” encompasses any moiety having a carboxylic acid and an alpha-hydroxy group and “dicarboxylic acid” encompasses any moiety having two carboxylic acid groups. Homo- and hetero-oligomers of such moieties would encompass attachment of the alpha-hydroxy carboxylic acids and/or dicarboxylic acids at any position in the individual moieties. 
2. Claim 18 recites an “amphetamine compound represented by any one of formulae 1- 90 or any one of formulae E-P”.  The present specification depicted the structural features of formulae 1- 90 and formulae E-P on [0162].  However, the variable “STI” of ‘formulae 1- 90’ are not define by claim 18.  Thus, the compound claimed is vague and indefinite for it is unclear as to the metes and bound of the structural features of the claimed compound.  Consequently, claim 18 and its dependent claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
3.Claim 1 recites: “X is attached covalently to an amine of the amphetamine compound as an amide, or a pharmaceutically acceptable salt thereof ”.
How can X be attached covalently to a pharmaceutically acceptable salt thereof?  X is simply a substituent of the amphetamine compound.  The salt should correspond to the entire molecule, not to X.
The metes and bounds of the instant claims are not clearly defined.

Claim Rejections - 35 USC § 112 ( Written Description)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 6, 7, 15, 18-21, 23 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  This is a written description rejection, rather than an enablement rejection under 35 U.S.C. 112, first paragraph.  Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, 1st "Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.
Independent Claim 1 defines a genus of stimulant prodrug of an amphetamine compound having a moiety X attached covalently to an amine of the amphetamine compound as an amide. Instant claim 6 further define moiety X as: a) alpha-hydroxy carboxylic acid and derivatives as monomers, alpha-hydroxy carboxylic acid homo-oligomers, alpha-hydroxy carboxylic acid hetero oligomers with another alpha-hydroxy carboxylic acid, alpha-hydroxy carboxylic acid hetero oligomers with amino acid, alpha-hydroxy carboxylic acid hetero oligomers with dicarboxylic acids, alphahydroxy
carboxylic acid hetero oligomers with fatty acids, fatty acids, and other GRAS based
reagents.  
The claims encompass a myriad of compounds having chemically and biologically diverse and distinct substituents attached thereto.  As presently encompassed by Claim 1, the claims are drawn to any stimulant prodrug of any amphetamine compound having a moiety X attached covalently to an amine of the amphetamine compound as an amide.
Instant specification disclose compounds of Formula A as shown in the specification:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Regarding the “amphetamine compound” of instant claim 1, specification recites:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

The moiety X is attached covalently to an amine of the amphetamine compound as an amide, and is: alpha-hydroxy carboxylic acid and derivatives as monomers, alpha-hydroxy carboxylic acid homo-oligomers, alpha-hydroxy carboxylic acid hetero oligomers with another alpha-hydroxy carboxylic acid, alpha-hydroxy carboxylic acid hetero oligomers with amino acid, alpha-hydroxy carboxylic acid hetero oligomers with dicarboxylic acids, alphahydroxy carboxylic acid hetero oligomers with fatty acids, fatty acids, and other GRAS based reagents.
The term “derived from sugar carbohydrates”, corresponds in some undefined way to specifically instantly disclosed chemicals.  None of these meet the written description provision of USC 112, first paragraph, due to lack of chemical structural information for what they are since chemical structures are highly variant and encompass a myriad of possibilities.   The skilled artisan cannot envision the detailed chemical structure encompassed by “polyhydroxy carboxylic acids derived from sugar carbohydrates”.
The specification does not offer any guidance on the structural limitations of “polyhydroxy carboxylic acids derived from sugar carbohydrates”. 
In contrast to the vast scope of compounds encompassed by the claimed genus of the formula recited in Claim 1 (as indicated above), the species disclosed by Applicants represent only a small sub-genus of specific compounds  formula E-P on [0132].  
The specification show on [0164]- [0180] general procedures 1-3 to prepare stimulant prodrug of amphetamine compound by reacting  Boc-hydroxyl protected Osu-active ester of alpha-hydroxy acid with d-amphetamine sulfate or a “stimulant”. 
Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 1111, states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention, for purposes of the written description inquiry, is whatever is now claimed (see page 1117).  
The court in Eli Lilly held that an adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries.  Regents of the University of California v. Eli Lilly & Co., 119 F3d at 1568.
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).
Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010) states that “…a generic claim may define the boundaries of a vast genus of chemical compounds…the question may still remain whether the specification, including the original claim language, demonstrates that the applicant invented species sufficient to support a claim to a genus”.  See page 1171.  
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or structural features common to the members of the genus, which features constitute a substantial portion of the genus, so that one of skill in the art can “visualize or recognize” the members of the genus (Emphasis added). Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  
In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus. The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus.  At section B(i), the court states, "An adequate written description of a DNA ... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention."
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].”  See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).
In the instant case, while Applicants describe a "laundry list" of “amphetamine compounds” and  possible moieties X defined only as homo- or hetero-oligomers of “alpha-hydroxy carboxylic acid” or hetero-oligomers of “alpha-hydroxy carboxylic acid” with “dicarboxylic acid”, “fatty acid”, or “amino acid” that may present in the claimed compounds and provide generic claims in an attempt to define the boundaries of a vast genus of chemical compounds, Applicants have not provided with a reasonable clarity a description of the claimed genus of compounds.  
Thus, while Applicants do disclose species falling within the scope of the claimed genera, which entail an alpha-hydroxy acid attached to d-amphetamine, such disclosed species are closely related in overall structure, have the same combinations of substituent variables, and are not "representative" of the claimed genera so as to place Applicants in possession of the claimed genera.  
It appears that Applicant made a series of specific compounds and is now attempting to define a broad genus that would encompass those specific species. As some compounds made by Applicant contain an alpha-hydroxy carboxylic acid selected from lactic acid, tartaric acid, malic acid, citric acid, mandelic acid, pantoic acid,
pantothenic acid, 2-hydroxy glutaric acid, 3-hydroxy glutaric acid, Applicant defines X as any alpha-hydroxy carboxylic acid and derivatives as monomers, alpha-hydroxy carboxylic acid homo-oligomers, alpha-hydroxy carboxylic acid hetero oligomers with another alpha-hydroxy carboxylic acid, alpha-hydroxy carboxylic acid hetero oligomers with amino acid, alpha-hydroxy carboxylic acid hetero oligomers with dicarboxylic acids, alphahydroxy carboxylic acid hetero oligomers with fatty acids, fatty acids, and other GRAS based reagents.
As the courts have repeatedly stated, the purpose of the written description requirement is to “ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.” Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 [54 USPQ2d 1915] (Fed. Cir. 2000)).
Amgen, Inc. v. Chugai Pharmaceutical Co., Ltd., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) states that “it is well established in our law that conception of a chemical compound requires that the inventor be able to define it so as to distinguish it from other materials, and to describe how to obtain it”.
Here, Applicants desire patent protection for an immense genus of compounds, likely innumerable.  To support such broad protection and right to exclude, Applicants describe the claimed genus only by providing a partial structures having broadly defined variable substituents attached thereto and a limited number of closely related species.  However, the disclosure of this partial structure and species merely provides a generic statement of an invention's boundaries but fails to demonstrate that the applicant invented species sufficient to support claims to these genera. 
The Examiner acknowledges that a working example or exemplified embodiment is not necessarily a requirement for description. However, where a generic claim term is present in a claim, the specification must convey enough information, e.g., via sufficient representative examples, to indicate invention of species sufficient to constitute the genus. Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 967 2 (Fed. Cir. 2002). The written description requirement “requires a description of an invention, not an indication of a result that one might achieve if one made that invention.” Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997); see also Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1350 (Fed. Cir. 2013) (“A patent…‘is not a reward for the search, but compensation for its successful conclusion.’ … For that reason, the written description requirement prohibits a patentee from ‘leaving it to the … industry to complete an unfinished invention.’” (citations omitted)).
At best, Applicant’s Specification directs one to make stimulant prodrug of d-amphetamine having moiety X as alpha-hydroxy carboxylic acid selected from lactic acid, tartaric acid, malic acid, citric acid, mandelic acid, pantoic acid, pantothenic acid, 2-hydroxy glutaric acid, 3-hydroxy glutaric acid attached covalently to an amine of the amphetamine as an amide that fall within the extremely large scope of Applicant’s claim and then figure out, through trial and error testing, which of these compounds act as prodrugs of amphetamine. This activity would require “excessive trial and error experimentation” (FF 14). See In re ʼ318 Patent Infringement Litigation, 583 F.3d 1317, 1327 (Fed. Cir. 2009) (“[A]t the end of the day, the specification, even read in light of the knowledge of those skilled in the art, does no more than state a hypothesis and propose testing to determine the accuracy of that hypothesis. That is not sufficient.”). 
Accordingly, the specification does not provide adequate written description of the claimed genera, which are generic genera of compounds purported to be stimulant prodrug of any amphetamine compound having any moiety X attached covalently to an amine of the amphetamine compound as an amide.  One of skill in the art would not recognize from the disclosure that the applicant was in possession of the genera.  The specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116).
In addition to lacking an adequate number of species, the disclosure fails to provide a structural feature shared by all species of claimed compounds. The specification, then, is considered absent of sufficiently detailed, relevant, identifying characteristics demonstrating that Applicant was in possession of the genus now claimed, i.e., additional complete or partial structures, other physical and/or chemical properties, functional characteristics coupled with a known or disclosed correlation between function and structure, or some combination thereof demonstrating possession of the entirety of the claimed genus. 
Instant claims do not comply with the written description requirement because the disclosure does not provide a representative number of species falling within the scope of the genus stimulant prodrug of any amphetamine compound having a moiety X attached covalently to an amine of the amphetamine compound as an amide. Applicants have not described this genus in a manner that would allow one skilled in the art to immediately envisage the compounds contemplated for use.  As such, the claims lack adequate written description for the claimed stimulant prodrug of an amphetamine compound.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 7, 15, 21, 23 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2011/0213034 Al, Sep. 1, 2011 by Michle (“the ‘034 publication”; cited by Applicants in IDS).
The ‘034 publication teaches a stimulant prodrug of an amphetamine compound (para [0014]-[00151) where a prodrug moiety X is attached covalently to an amine of the amphetamine compound as an amide (para [0018)-[0019], [0066]-[0068], schemes 1- 4, product), or a pharmaceutically acceptable salt thereof (para [0068], scheme 4, MsOH salt).

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Regarding instant claim 3, the ‘034 publication teaches the stimulant prodrug of claim 1 wherein the amphetamine compound is amphetamine or methylphenidate (para [0068], amphetamine).

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Regarding instant claim 6, the ‘034 publication teaches the stimulant prodrug according to claim 1 wherein X is selected from the group consisting of alphahydroxy
carboxylic acid and derivatives as monomers, alpha-hydroxy carboxylic acid homo-oligomers, alpha-hydroxy carboxylic acid hetero oligomers with another alpha-hydroxy carboxylic acid, alpha-hydroxy carboxylic acid hetero oligomers with amino acid, alphahydroxy carboxylic acid hetero oligomers with dicarboxylic acids, alpha-hydroxy carboxylic acid hetero oligomers with fatty acids, fatty acids, and other GRAS- based reagents (para [0055], sorbic acid, as a suitable fatty acid; para [0068], scheme 4, isoserine, which is an alpha-hydroxy carboxylic acid monomer).
Regarding the elected species, disclosed on [0055] of the ‘034 publication is malic acid as suitable hydrophilic group attached to amphetamine, which corresponds to claimed stimulant prodrug of an amphetamine compound (STI) having as moiety X malic acid (i.e. ligand 1 of claim 15 wherein CZ is CH2, n=1, R =COOH and R1 is H) attached covalently to an amine of the amphetamine compound as an amide.
Regarding claim 7, the ‘034 publication teaches the stimulant prodrug according to claim 6 wherein the alpha-hydroxy carboxylic acid is selected from the group consisting of lactic acid, tartaric acid, malic acid, citric acid, mandelic acid, pantoic acid, pantothenic acid, 2-hydroxy glutaric acid, 3-hydroxy glutaric acid, and other poly-hydroxy carboxylic acids derived from sugars and carbohydrates (para [0052], [0054], lactic acid).
Regarding instant claim 15, the ‘034 publication teaches the stimulant prodrug according to claim 1 wherein X is selected from ligand 1, wherein n is O; R is Me and R1 is H (para [0054], lactic acid) or wherein n is 1; CZ is CHOR1, where R1 is H; R is COR2, where R2 is OH (para [0054], tartaric acid).

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Regarding instant claims 21 and 23, the ‘034 publication teaches the compound of claim 1, as discussed above, and further teaches a pharmaceutical composition comprising one or more of the compounds according to claims 1, and a pharmaceutically acceptable excipient (para [0097], (0099], [01081]).
Therefore, the compound, composition, of the prior art by the ‘034 publication do anticipate the instant claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 7, 15, 18-21, 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0213034 Al, Sep. 1, 2011 by Michle (“the ‘034 publication”; cited by Applicants in IDS).
The ‘034 publication teaches a stimulant prodrug of an amphetamine compound (para [0014]-[00151) where a prodrug moiety X is attached covalently to an amine of the amphetamine compound as an amide (para [0018)-[0019], [0068], schemes 1- 4, product), or a pharmaceutically acceptable salt thereof (para [0066]-[0068], scheme 4, MsOH salt).

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


Regarding instant claim 3, the ‘034 publication teaches the stimulant prodrug of claim 1 wherein the amphetamine compound is amphetamine or methylphenidate (para [0068], amphetamine).

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Regarding instant claim 6, the ‘034 publication teaches the stimulant prodrug according to claim 1 wherein X is selected from the group consisting of alphahydroxy
carboxylic acid and derivatives as monomers, alpha-hydroxy carboxylic acid homo-oligomers, alpha-hydroxy carboxylic acid hetero oligomers with another alpha-hydroxy carboxylic acid, alpha-hydroxy carboxylic acid hetero oligomers with amino acid, alphahydroxy carboxylic acid hetero oligomers with dicarboxylic acids, alpha-hydroxy carboxylic acid hetero oligomers with fatty acids, fatty acids, and other GRAS- based reagents (para [0055], sorbic acid, as a suitable fatty acid; para [0068], scheme 4, isoserine, which is an alpha-hydroxy carboxylic acid monomer).
Regarding the elected species, disclosed on [0055] of the ‘034 publication is malic acid as suitable hydrophilic group attached to amphetamine, which corresponds to claimed stimulant prodrug of an amphetamine compound (STI) having as moiety X malic acid (i.e. ligand 1 of claim 15 wherein CZ is CH2, n=1, R =COOH and R1 is H) attached covalently to an amine of the amphetamine compound as an amide.
Regarding claim 7, the ‘034 publication teaches the stimulant prodrug according to claim 6 wherein the alpha-hydroxy carboxylic acid is selected from the group consisting of lactic acid, tartaric acid, malic acid, citric acid, mandelic acid, pantoic acid, pantothenic acid, 2-hydroxy glutaric acid, 3-hydroxy glutaric acid, and other poly-hydroxy carboxylic acids derived from sugars and carbohydrates (para [0052], [0054], lactic acid).

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Regarding instant claim 15, the ‘034 publication teaches the stimulant prodrug according to claim 1 wherein X is selected from ligand 1, wherein n is O; R is Me and R1 is H (para [0054], lactic acid) or wherein n is 1; CZ is CHOR1, where R1 is H; R is COR2, where R2 is OH (para [0054], tartaric acid).
Regarding instant claims 21 and 23, the ‘034 publication teaches the compound of claim 1, as discussed above, and further teaches a pharmaceutical composition comprising one or more of the compounds according to claims 1, and a pharmaceutically acceptable excipient (para [0097], (0099], [01081]).
The ‘034 publication teaches the compound of claim 1, as above, and further teaches said stimulant prodrug for use as a medicament (para [00831) same utility as instant application. 
The ‘034 publication does not specifically disclose preparative example of the prodrug of amphetamine wherein the X is malic acid.  
However, before the effective filing date of the claimed invention, it would have been prima facie obvious for a person of ordinary skill in the art to covalently attached malic acid group to the amine moiety of amphetamine prodrug, because  the ‘034 publication specifically teaches that alpha hydroxy carboxylic acid suitable for
use in the conjugate of amphetamine covalently link hydrophilic group technology, thus resulting in the practice of claim 1 with a reasonable expectation of success.
In the interest of generating additional compounds that have the same utility as the compounds taught by the prior, a person having ordinary skill in the art would be motivated to make additional compounds that are most closely related to compounds specifically taught by the prior art that have already been demonstrated to have the desired utility.
The rationale to support a conclusion that the claim would have been obvious is that teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to utilize the prior art teachings to arrive at the claimed invention.
Thus, the claimed invention as a whole is prima facie obvious over the teachings of the prior art.
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PUB.CHEM CID 68671432 Create Date: 30 November 2012  which reach the product conjugate of instant claim 2 wherein the amphetamine compound is amphetamine  and "Y" is selected from the group consisting of Y= (CH2)t, where t is integer 2.
The US 2013/0053301 A1 (RAU et al.) 28 February 2013 discloses the stimulant prodrug according to instant claims 1 and 6.
Conclusion
No claims are allowed.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622